UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-2321


WADE B. SATTERFIELD,

                   Plaintiff - Appellant,

             v.

CAPTAIN CHARLES HORNE; SERGEANT JACK BIDER; LIEUTENANT
KEVIN HAMMOND; COLONEL K. L. WRIGHT, Chief of Police; CITY OF
CHESAPEAKE,

                   Defendants - Appellees,

             and

CITY OF CHESAPEAKE POLICE DEPARTMENT,

                   Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Lawrence Richard Leonard, Magistrate Judge. (2:16-cv-00665-LRL)


Submitted: May 31, 2019                                       Decided: July 26, 2019


Before WYNN, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Wade B. Satterfield, Appellant Pro Se. Melissa A. Hamann, OFFICE OF THE CITY
ATTORNEY, Chesapeake, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Wade B. Satterfield appeals the magistrate judge’s * order granting summary

judgment to Defendants on Satterfield’s racially motivated retaliation claims, which

Satterfield filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2018), and 42 U.S.C. § 1981

(2012). We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the magistrate judge. Satterfield v. Horne, No. 2:16-cv00665-

LRL (E.D. Va. Oct. 1, 2018). On appeal, Satterfield presents arguments and evidence that

he did not raise at trial, which are accordingly waived. See Bresler v. Wilmington Tr. Co.,

855 F.3d 178, 201 n.23 (4th Cir. 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




      *
       This case was decided by a magistrate judge with the parties’ consent pursuant to
28 U.S.C. § 636(c) (2012).


                                            3